             Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 1 of 35



 1   Guy B. Wallace (SBN 176151)
     gwallace@schneiderwallace.com
 2   Mark T. Johnson (SBN 76904)
     mjohnson@schneiderwallace.com
 3   SCHNEIDER WALLACE
     COTTRELL KONECKY
 4   WOTKYNS LLP
     2000 Powell Street, Suite 1400
 5   Emeryville, CA 94608
     (415) 421-7100; (415) 421-7105 (Fax)
 6
     Adam B. Wolf (SBN 215914)
 7   awolf@pwcklegal.com
     Catherine Cabalo (SBN 248198)
 8   ccabalo@pwcklegeal.com
     PEIFFER WOLF CARR & KANE
 9   4 Embarcadero Center, 14th Floor
     San Francisco, CA 94104
10   (415) 766-3592; (415) 402-0058 (Fax)

11   Linda M. Dardarian (SBN 131001)
     ldardarian@gbdhlegal.com
12   Andrew P. Lee (SBN 245903)
     alee@gbdhlegal.com
13   GOLDSTEIN, BORGEN, DARDARIAN & HO
     300 Lakeside Drive, Suite 1000
14   Oakland, CA 94612
     (510) 763-9800; (510) 835-1417 (Fax)
15
     Attorneys for Plaintiffs and the Plaintiff Classes
16
                                     UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18
                                               SAN JOSE DIVISION
19
     ABDUL NEVAREZ and PRISCILLA NEVAREZ,                     Case No.: 5:16-cv-07013-LHK (SVK)
20   on behalf of themselves and all others similarly
     situated, and SEBASTIAN DEFRANCESCO,                     CLASS ACTION
21
             Plaintiffs,                                      PLAINTIFFS’ NOTICE OF MOTION AND
22                                                            MOTION FOR PRELIMINARY
     vs.                                                      APPROVAL; MEMORANDUM OF POINTS
23                                                            AND AUTHORITIES IN SUPPORT
     FORTY NINERS FOOTBALL COMPANY, LLC,                      THEREOF
24   a Delaware limited liability company, et al.,
                                                              Date:     January 30, 2020
25           Defendants.                                      Time:     1:30 p.m.
                                                              Place:    Courtroom 8
26                                                            Before:   Hon. Lucy H. Koh
27

28

           PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                            CASE NO. 5:16-CV-07013-LHK (SVK)
            Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 2 of 35



 1                                           NOTICE OF MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on January 30, 2020 at 1:30 p.m., in the Courtroom of the

 4   Honorable Lucy H. Koh, United States District Judge for the Northern District of California, located at

 5   280 South 1st Street, San Jose, California, Plaintiffs in the above-captioned cases will and hereby do

 6   move the Court, in accordance with Federal Rule of Civil Procedure 23, for an Order:

 7          a.       Granting preliminary approval of the parties’ proposed Settlement Agreement and

 8   Release of Claims and the exhibits attached thereto (collectively, “Settlement Agreement” and filed

 9   concurrently herewith) entered into between the parties;

10          b.       Modifying the definition of the certified Damages Class to close membership as of the

11   date of preliminary approval of the proposed Settlement Agreement;

12          c.       Appointing Plaintiff Sebastian DeFrancesco as a Class Representative representing the

13   Injunctive Relief Class;

14          d.       Approving the parties’ proposed notice program, including the proposed forms of

15   notice, as set forth in the Settlement Agreement, and directing that notice be disseminated pursuant to

16   such program;

17          e.       Appointing KCC as Settlement Administrator, and directing KCC to carry out the duties

18   and responsibilities of the Settlement Administrator specified in the Settlement Agreement;

19          f.       Approving the parties’ proposed Claim Form, and approving the procedures set forth in

20   the Settlement Agreement for (i) the submission of Claim Forms and allocation of the Damages Fund

21   established by the Settlement Agreement, (ii) Damages Class Members to exclude themselves from the

22   Settlement, and (iii) all Plaintiff Class Members to object to the Settlement;

23          g.       Staying all non-Settlement related proceedings in the above-captioned case pending

24   final approval of the Settlement Agreement;

25          h.       Setting a Final Approval Hearing and certain other dates in connection with the final

26   approval of the Settlement Agreement.

27

28
                                                         i
         PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                          CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 3 of 35



 1          This motion is based on this notice of motion and motion, the accompanying memorandum of

 2   points and authorities, the Settlement Agreement, including all exhibits thereto, the accompanying

 3   Declaration of Guy B. Wallace, the argument of counsel, all papers and records on file in these cases,

 4   and such other matters as the Court may consider.

 5   Dated: October 7, 2019                        Respectfully submitted,

 6                                                 /s/ Guy B. Wallace
                                                   Guy B. Wallace
 7                                                 Attorneys for Plaintiffs and the Plaintiff Classes
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         ii
        PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                         CASE NO. 5:16-CV-07013-LHK (SVK)
              Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 4 of 35



 1                                                          TABLE OF CONTENTS
 2   I.        INTRODUCTION ............................................................................................................... 1

 3   II.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND .................................. 2

 4             A.        The Complaint ......................................................................................................... 2

 5             B.        Defendants’ Challenges to the Pleadings ................................................................ 3

 6             C.        Class Certification ................................................................................................... 3

 7             D.        Discovery ................................................................................................................. 4

 8             E.        The Parties’ Cross Motions for Summary Judgment .............................................. 4

 9             F.        Mediation and Settlement ........................................................................................ 4

10   III.      ARGUMENT ...................................................................................................................... 5
11             A.        The Proposed Settlement Agreement Makes a Minor Change to the Definition of
                         the Damages Class ................................................................................................... 5
12
               B.        The Proposed Settlement Agreement Meets the Standard for Preliminary
13                       Approval .................................................................................................................. 6
14                       1.         The Legal Standard for Preliminary Approval ............................................ 6
15                       2.         The Settlement Is the Product of Serious, Informed and Non-Collusive
                                    Negotiations ................................................................................................. 7
16
                         3.         The Settlement Has No Obvious Deficiencies and Does Not Grant
17                                  Preferential Treatment to the Class Representatives or Other Class
                                    Members ...................................................................................................... 8
18
                         4.         The Settlement Will Result in Substantial Benefits to the Classes and
19                                  Falls Within the Range of Possible Approval ........................................... 10

20                                  a.         Injunctive Relief ............................................................................ 10

21                                  b.         Damages ........................................................................................ 16

22                                  c.         The Settlement Does Not Permit Any Reversion .......................... 17

23                                  d.         The Litigation Risks Support Preliminary Approval..................... 18

24                       5.         The Proposed Service Awards to the Named Plaintiffs Are Fair and
                                    Reasonable and Routinely Approved ........................................................ 18
25
                         6.         Plaintiffs Are Entitled to Reasonable Attorneys’ Fees and Costs ............. 19
26
               C.        The Proposed Notice Satisfies Due Process and Should Be Approved ................ 22
27
               D.        The Plan to Allocate Settlement Funds Should Be Preliminarily Approved ........ 23
28
                                                                              iii
            PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                             CASE NO. 5:16-CV-07013-LHK (SVK)
             Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 5 of 35



 1            E.        The Proposed Settlement Administrator ............................................................... 23

 2            F.        Cy Pres................................................................................................................... 24

 3            G.        Required Notice to the Class and CAFA Notice. .................................................. 24

 4            H.        Plaintiffs Have Disclosed the Only Side Agreement Produced to Them By
                        Defendants ............................................................................................................. 25
 5
              I.        The Court Should Approve the Proposed Scheduling Order and Set a Date for
 6                      the Fairness Hearing .............................................................................................. 25

 7   IV.      CONCLUSION ................................................................................................................. 25

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                             iv
           PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                            CASE NO. 5:16-CV-07013-LHK (SVK)
              Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 6 of 35



 1                                                      TABLE OF AUTHORITIES
 2   Federal Cases
 3   Armstrong v. Davis
       275 F.3d 849 (9th Cir. 2001).................................................................................................................. 5
 4
     Bautista v. Harvest Mgmt. Sub LLC
 5     Case No. 12-cv-10004FMO (CWx), 2013 WL 12125768 (C.D. Cal. Oct. 16, 2013) ...................... 23

 6   Borchardt v. City of Tucson
        706 Fed. App’x 372 (9th Cir. 2017) .................................................................................................. 22
 7
     Brown v. Hain Celestial Grp., Inc.
 8     No. 3:11-cv-03082-LB, 2016 WL 631880 (N.D. Cal. Feb. 17, 2016) ................................................. 8

 9   Californians for Disability Rights, Inc. v. Cal. Dept. of Transp.
        No. C 06—5125 SBA, 2010 WL 2228531 (N.D. Cal. June 2, 2010) .............................................. 18
10
     Castaneda v. Burger King Corp.
11     No. C 08—04262 WHA, 2010 WL 2735091 (N.D. Cal. July 12, 2010) .............................. 17, 18, 20

12   Connolly v. Weight Watchers N. Am. Inc.
       Case No. 14-cv-01983-TEH, 2014 WL 3611143 (N.D. Cal. July 21, 2014) .................................... 22
13
     Dennis v. Kellogg Co.
14     697 F.3d 858 (9th Cir. 2012) .............................................................................................................. 24

15   Edwards v. Nat’l Milk Producers Fed’n
       No. 11-CV-04766-JSW, 2017 WL 3623734 (N.D. Cal. June 26, 2017) .......................................... 17
16
     Eisen v. Carlisle & Jacquelin
17      417 U.S. 156 (1974) .......................................................................................................................... 22

18   Farrar v. Hobby
        506 U.S. 103 (1992) .......................................................................................................................... 19
19
     Gaudin v. Saxon Mortgage Servs., Inc.
20     No. 11-cv-01663-JST, 2015 WL 7454183 (N.D. Cal. Nov. 23, 2015) ............................................. 19

21   Hanlon v. Chrysler Corp.
       150 F.3d 1011 (9th Cir. 1998) ........................................................................................................ 6, 20
22
     Hesse v. Sprint Corp.
23     598 F.3d 581 (9th Cir. 2010) ............................................................................................................... 9

24   In re Anthem, Inc. Data Breach Litig.
        327 F.R.D. 299 (N.D. Cal. 2018) ....................................................................................................... 17
25
     In re Bluetooth Headset Products Liability Litig.
26      654 F.3d 935 (9th Cir. 2011).......................................................................................................... 20, 21

27   In re High-Tech Employee Litig.
        No. 11-cv-2509, 2013 WL 6328811 (N.D. Cal. Oct. 30, 2013) .................................................... 6, 23
28
                                                                             v
           PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                            CASE NO. 5:16-CV-07013-LHK (SVK)
               Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 7 of 35



 1   In re Hyundai and Kia Fuel Economy Litig.
        926 F.3d 539 (9th Cir. 2019) ...................................................................................................... 6, 7, 20
 2
     In re Optical Disk Drive Products Antitrust Litig.
 3      No. 3:10-md-2143 RS, 2016 WL 7364803 (N.D. Cal. Dec. 12, 2016) ............................................. 17

 4   In re Pacific Enters. Sec. Litig.
         47 F.3d 373 (9th Cir. 1995) ............................................................................................................... 20
 5
     In re Tableware Antitrust Litig.
 6      484 F. Supp. 2d 1078 (N.D. Cal. 2007) ............................................................................................... 7

 7   Koller v. Med Foods, Inc.
       No. 3:14-CV-2400-RS, 2018 WL 9619436 (N.D. Cal. Aug. 29, 2018) .............................................. 8
 8
     Laguna v. Coverall N. Am., Inc.
 9      753 F.3d 918 (9th Cir. 2014) ............................................................................................................. 21

10   Nachshin v. AOL, LLC
       663 F.3d 1034 (9th Cir. 2011) ........................................................................................................... 24
11
     Nat’l Rural Telecomm’s Coop v. Directv, Inc.
12     221 F.R.D. 523 (C.D. Cal. 2004) ................................................................................................. 16, 18

13   Nevarez v. Forty Niners Football Company, LLC
       326 F.R.D. 562 (N.D. Cal. 2018) ................................................................................................. 3, 5, 6
14
     Nitsch v. DreamWorks Animation SKG Inc.
15     No. 14-CV-04062-LHK, 2017 WL 399221 (N.D. Cal. Jan. 19, 2017)............................................ 6, 7

16   Officers for Justice v. Civil Serv. Comm’n of City and Cty. of S.F.
       688 F.2d 615 (9th Cir. 1982) .............................................................................................................. 16
17
     Rodriguez v. West Publ’g Corp.
18     563 F.3d 948 (9th Cir. 2009) .................................................................................................... 7, 19, 23

19   Staton v. Boeing Co.
        327 F.3d 938 (9th Cir. 2003) ................................................................................................................ 6
20
     Stemple v. RingCentral, Inc.
21      No. 18-cv-04909-LB, 2019 WL 3842091 (N.D. Cal. Aug. 15, 2019) ................................................ 7

22   Van Vranken v. Atlantic Richfield Co.
       901 F. Supp. 294 (N.D. Cal. 1995) ................................................................................................... 19
23
     Villalpando v. Exel Direct Inc.
24       No. 3:12-cv-04137-JCS, 2016 WL 7785852 (N.D. Cal. Dec. 9, 2016) ............................................ 19

25   Winans v. Emeritus Corp.
       No. 13-cv-03962-HSG, 2016 WL 107574 (N.D. Cal. Jan. 11, 2016)............................................... 17
26
     Statutes
27
     28 U.S.C. § 1712 .................................................................................................................................... 25
28
                                                                               vi
           PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                            CASE NO. 5:16-CV-07013-LHK (SVK)
               Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 8 of 35



 1   42 U.S.C. § 12101(a)(7) ......................................................................................................................... 24

 2   Cal. Civ. Code § 51 .................................................................................................................................. 9

 3   Rules and Regulations
 4   F.R.C.P. 23(c)(2)(B) ............................................................................................................................... 22

 5   F.R.C.P. 23(e)(2) ...................................................................................................................................... 6

 6   F.R.C.P. 23(h) ......................................................................................................................................... 21

 7   Other Authorities
 8   Manual for Complex Litigation (Fourth)
      § 21.632 (2015) .................................................................................................................................... 6
 9
     W. Rubenstein, Newberg on Class Actions
10     (5th ed. 2014) § 8.5 ............................................................................................................................ 22

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                vii
           PLS.’ NOTICE OF MOT. & MOT. FOR PRELIMINARY APPROVAL: MEM. OF POINTS & AUTHORITIES IN SUPP. THEREOF
                                            CASE NO. 5:16-CV-07013-LHK (SVK)
            Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 9 of 35



 1                                         I.      INTRODUCTION
 2          The proposed Settlement Agreement and Release of Claims (“Settlement” or “Settlement

 3   Agreement”) provides both extensive injunctive relief and a substantial damages fund to the Plaintiff

 4   Classes. The Settlement Agreement provides comprehensive injunctive relief to remedy the violations

 5   of the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act that were

 6   alleged in the Fourth Amended Complaint, including the barrier lists attached to the Complaint as

 7   Exhibits A through D. (A true and correct copy of the proposed Settlement is attached as Exhibit 1 to

 8   the Declaration of Guy B. Wallace in Support of Plaintiffs’ Motion for Preliminary Approval

 9   (“Wallace Decl.”). The proposed Settlement requires remedial access work with respect to all areas of

10   Levi’s Stadium, its parking, and the pedestrian rights of way leading from the parking lots to the

11   Stadium. The remedial work to be performed is set forth in the Settlement and Exhibits A-J thereto,

12   which include a detailed remedial plan and specifications. The proposed Settlement will ensure that

13   Class Members with mobility disabilities and their companions have full and equal access to the

14   Stadium and its related facilities. The proposed Settlement will also require Defendants to provide full

15   and equal access to ticketing services. To ensure that Class Members receive this relief, the proposed

16   Settlement mandates effective reporting and monitoring under the Court’s continuing jurisdiction.

17          The proposed Settlement Agreement also provides a $24 million class damages fund with no

18   reversion to Defendants. Class Members who make claims on the fund will receive a minimum of

19   $4,000 for each visit to Levi’s Stadium in which they encountered an access barrier that caused them

20   difficulty, discomfort or embarrassment within the meaning of California Civil Code § 55.56 et seq. up

21   to a maximum of $80,000. This is the largest class damages settlement ever achieved in a case

22   challenging physical access to a place of public accommodation.

23          The proposed Settlement follows three years of contested litigation, including extensive

24   discovery and motion practice. The parties reached the Settlement after six formal mediation sessions

25   under the supervision of Mark Rudy and Michael Loeb, and numerous in-person and telephone

26   negotiations between counsel and Defendants.

27          The proposed Settlement is fair, adequate and reasonable, and satisfies all of the criteria for

28   preliminary settlement approval under Rule 23 of the Federal Rules of Civil Procedure. Accordingly,

                                                         1
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 10 of 35



 1   Plaintiffs ask that the Court: (i) preliminarily approve the Settlement; (ii) modify the definition of the

 2   certified Damages Class so that it only extends through the date of preliminary approval; (iii) appoint

 3   Sebastian DeFrancesco as an additional Class Representative for the Injunctive Relief Class; (iv)

 4   approve the proposed form of the class notice and distribution plan; and (v) set a fairness hearing.

 5                II.     RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
 6   A.     The Complaint
 7          Plaintiffs Abdul and Priscilla Nevarez filed this class action on December 7, 2016, asserting

 8   claims for both injunctive relief and damages against the Forty Niners Football Company, LLC, the

 9   City of Santa Clara (“the City”), the Santa Clara Stadium Authority (the “Stadium Authority”) and

10   Ticketmaster Entertainment, Inc. (“Ticketmaster”) based on alleged violations of the Americans with

11   Disabilities Act (“ADA”), the Rehabilitation Act of 1973, California Government Code Section 11135,

12   the California Disabled Persons Act (California Civil Code §§ 54 et seq.) and the California Unruh Act

13   (California Civil Code §§ 51 et seq.). See Complt. (ECF 1). Thereafter, the Complaint was amended

14   to add the Forty Niners Stadium Management Company LLC as a Defendant (ECF 9).

15          On April 13, 2017, pursuant to Stipulation of the Parties approved by this Court, Plaintiffs filed

16   their Second Amended Complaint limiting their claims to the alleged violation of Titles II and III of

17   the ADA and California’s Unruh Act, and adding Sebastian DeFrancesco as a Plaintiff. (ECF 47, 50).

18   On August 1, 2017, the Court dismissed the named Plaintiffs’ claims for individual damages against

19   the City and Stadium Authority except for Plaintiffs Abdul and Priscilla Nevarezes’ claims for

20   damages based on their visit to the Stadium on April 2, 2016. On August 15, 2017 the Court dismissed

21   without prejudice Plaintiffs’ claims against Ticketmaster, finding that those claims were subject to

22   mandatory arbitration. (ECF 85).

23          Plaintiffs filed a Third Amended Complaint on August 8, 2017 (ECF 78) and the operative

24   Fourth Amended Complaint on July 27, 2018 (ECF 195). The Complaint includes and incorporates

25   exhibits identifying the alleged disability access barriers in the Stadium, as well as in the Stadium’s

26   main parking lot and the adjacent pedestrian right of way. (ECF 195-1 – 195-4). It also maintains

27   class claims against the Forty Niners Defendants for Unruh Act damages. Id.

28

                                                          2
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
              Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 11 of 35



 1   B.        Defendants’ Challenges to the Pleadings
 2             On February 7, 2017, Defendants filed a motion to dismiss the then-operative Complaint in its

 3   entirety for alleged failure to state a claim and the alleged lack of standing on the part of Plaintiff

 4   Priscilla Nevarez. (ECF 28, 32). Following the filing of a Second Amended Complaint, Defendants

 5   filed new motions to dismiss on the same grounds. (ECF 58). The Court denied these motions in

 6   relevant part, finding that Ms. Nevarez had alleged facts to establish standing. (ECF 76 at 14, 16, 17).

 7   C.        Class Certification
 8             On July 12, 2018, this Court granted in part and denied in part Plaintiffs’ motion for class

 9   certification. Nevarez v. Forty Niners Football Company, LLC, 326 F.R.D. 562, 592 (N.D. Cal. 2018).

10   The Court certified the following three classes pursuant to Federal Rule of Civil Procedure 23:

11                    Injunctive Relief Class: 1. All persons with mobility disabilities who use
                      wheelchairs, scooters, or other mobility aids who will attempt to purchase
12                    accessible seating for a public event at Levi’s Stadium and who will be
                      denied equal access to the Stadium’s facilities, services, accessible
13                    seating, parking, amenities, and privileges, including ticketing, during the
                      three years prior to the filing of the Complaint herein through the
14                    conclusion of this action.

15                    Companion Injunctive Relief Class: 2. All persons who are companions
                      of persons with mobility disabilities who use wheelchairs, scooters or
16                    other mobility aids and who have used or will use companion seating for
                      public events located at Levi’s Stadium during the three years prior to the
17                    filing of the Complaint herein through the conclusion of this action.

18                    Damages Class: 3. All persons with mobility disabilities who use
                      wheelchairs, scooters or other mobility aids who have purchased,
19                    attempted to purchase, or for whom third parties purchased accessible
                      seating and who have been denied equal access to Levi’s Stadium’s
20                    facilities, services, accessible seating, parking, amenities, and privileges
                      at an event controlled by the Forty Niners Football Company, LLC, Forty
21                    Niners SC Stadium Company, LLC, or Forty Niners Stadium
                      Management Company, LLC, during the two years prior to the filing of
22                    the Complaint herein through the conclusion of this action.

23   Id. The first and second classes seek declaratory and injunctive relieve pursuant to Title II and Title III

24   of the ADA and were certified pursuant to Rule 23(b)(2). The third class seeks statutory damages

25   under the Unruh Act and was certified pursuant to Rule 23(b)(3). This Court appointed Abdul Nevarez

26   as representative of the first and third classes, and Priscilla Nevarez as representative of the second

27   class.

28

                                                           3
                         PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 12 of 35



 1   D.      Discovery
 2           The parties engaged in extensive discovery prior to reaching an agreement to resolve this case.

 3   Such discovery included 13 sets of document requests (11 propounded by Plaintiffs; 2 propounded by

 4   Defendants), 6 sets of document subpoenas (all propounded by Plaintiffs); 13 sets of interrogatories (9

 5   propounded by Plaintiffs; 4 propounded by Defendants), and 15 sets of requests for admission (all

 6   propounded by Plaintiffs). See Wallace Decl. at ¶ 15. In response to Plaintiffs’ document requests and

 7   subpoenas, Defendants and third parties produced approximately 3.4 million pages of documents,

 8   including thousands of construction drawings of the Stadium and its related facilities, most of which

 9   were reviewed and analyzed for use as deposition or trial exhibits. Id.

10           Plaintiffs’ Counsel and their experts spent 14 days inspecting the accessibility of the Stadium,

11   parking lots serving the Stadium, and nearby pedestrian rights-of-way for persons with mobility

12   disabilities. Id. at ¶ 16. Plaintiffs took or defended 43 depositions, including 15 Rule 30(b)(6)

13   depositions, 16 expert depositions, several depositions of third parties such as the Stadium’s Architect

14   of Record, consultants to Defendants in the design and construction of the Stadium, and the Named

15   Plaintiffs. Id.

16   E.      The Parties’ Cross Motions for Summary Judgment
17           The parties filed cross motions for partial summary judgment on December 20, 2018. ECF
18   282, 288. On February 5, 2019, this Court issued an Order denying both motions without prejudice,
19   staying the case for case narrowing at the next case management conference, and directing the parties

20   select up to 12 physical access barriers to litigate through summary judgment, the pre-trial conference

21   and trial. ECF 328. On June 20, 2019, the parties filed their narrowed motions for partial summary

22   judgment limited to 6 physical access barriers for each side. The motions were fully briefed and set for

23   hearing for August 29, 2019. The motions were pending when the parties informed the Court that a

24   proposed settlement had been reached.

25   F.      Mediation and Settlement
26           The parties engaged in extensive settlement negotiations in order to reach a final resolution of

27   this matter for which Plaintiffs now seek preliminary approval. Two mediation sessions were held in

28   May and July 2018 with Michael A. Loeb at JAMS, and four with mediator Mark S. Rudy in

                                                         4
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 13 of 35



 1   December 2018, January and February 2019, and August 29, 2019. By February 2019, the parties had

 2   made significant progress in resolving injunctive relief, and agreed to a $24 million damages fund for

 3   Damages Class members. Beginning in March 2019, the parties continued face-to-face and telephonic

 4   negotiations to finalize injunctive relief terms. Wallace Decl. ¶ 21.

 5           Settlement negotiations involved detailed discussions of the scope of the barrier remediation

 6   that would be required of Defendants under the Settlement Agreement, including the specifications of

 7   the work to be performed as displayed in exhibits to the Agreement, as well as the measures to be

 8   taken for reporting on, monitoring and enforcing the obligations created by the Agreement. The

 9   negotiations were arms-length, intensive and ultimately successful in resolving the case. Id. at ¶ 24.

10           After class relief was fully resolved in late August 2019, the parties participated in a final

11   mediation session with Mr. Rudy during which they agreed to the maximum amount of attorneys’ fees,

12   expenses and costs that Plaintiffs would seek through a request for Court approval. Id. at ¶ 23.

13                                               III.    ARGUMENT
14   A.      The Proposed Settlement Agreement Makes a Minor Change to the Definition of the
             Damages Class
15

16           This Court previously granted certification of three Plaintiff classes, the contours of which are set

17   forth in Section II.C, above. Nevarez, 326 F.R.D. at 592. The proposed Settlement Agreement only

18   changes the definition of the Damages Class to make the end date for class member inclusion coincide with

19   the date of preliminary approval of the settlement rather than the conclusion of this action. Settlement

20   Agreement at § I.3. This ensures that only those individuals who meet the class definition at the time of

21   preliminary approval and to whom class notice will be directed will be bound by the Settlement.

22   Accordingly, Plaintiffs respectfully request this Court modify the class definition so that it indicates that the

23   Class only includes persons who meet the Class definition during the time from the beginning of the class

24   period up through the date of preliminary approval. See, e.g., Armstrong v. Davis, 275 F.3d 849, 871-72

25   n.28 (9th Cir. 2001); Nevarez, 326 F.R.D. at 575 (“[d]istrict courts have broad discretion to modify class

26   definitions”) (citations omitted).

27           The proposed Settlement also provides that Plaintiff DeFrancesco be appointed a representative of

28   the Injunctive Relief. At class certification, the Court did not appoint Plaintiff DeFrancesco as a Class

                                                            5
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 14 of 35



 1   Representative because he faced a particular defense for failing to timely file a tort claim for damages

 2   against the City of Santa Clara, which made him atypical of the Rule 23(b)(3) damages class. The Court

 3   did not address whether Mr. DeFrancesco could serve as a Class Representative for purposes of the Rule

 4   23(b)(2) Injunctive Relief Class. Nevarez, 326 F.R.D. at 580. The Settlement, however, names Plaintiff

 5   DeFrancesco as an Injunctive Relief Class Representative because he experienced the barriers at the

 6   Stadium alleged in the Complaint. Settlement Agreement § II.D.; Wallace Decl. ¶ 54. Plaintiff

 7   DeFrancesco has no conflicts with Class Members, actively participated in the litigation, and represented

 8   the interests of the Classes. See Section III.B.5, infra; Wallace Decl. ¶ 42. Accordingly, Plaintiff

 9   DeFrancesco should be appointed a Representative of the Injunctive Relief Class.

10   B.      The Proposed Settlement Agreement Meets the Standard for Preliminary Approval
11           1.      The Legal Standard for Preliminary Approval
12           The law favors the settlement of class actions. See, e.g., In re Hyundai and Kia Fuel Economy
13   Litig., 926 F.3d 539, 556 (9th Cir. 2019) (en banc). “[T]he decision to approve or reject a settlement is
14   committed to the sound discretion of the trial judge because he [or she] is exposed to the litigants and
15   their strategies, positions, and proof.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)
16   (internal citations and quotations omitted).
17           Under Federal Rule of Civil Procedure 23(e), a court must determine whether a proposed class
18   action settlement is “fair, reasonable, and adequate.” and whether to give notice of the proposed
19   settlement to the class members and an opportunity to voice approval or disapproval of the settlement.

20   Rule 23(e)(2); Staton v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003) (quoting Hanlon, 150 F.3d at

21   1026); Manual for Complex Litigation (Fourth) § 21.632 (2015). Such “preliminary approval” is not a

22   dispositive assessment of the fairness of the proposed settlement, but rather determines whether it falls

23   within the “range of reasonableness.” Nitsch v. DreamWorks Animation SKG Inc., No. 14-CV-04062-

24   LHK, 2017 WL 399221, at *1 (N.D. Cal. Jan. 19, 2017) (quoting In re High-Tech Employee Litig., No.

25   11-cv-2509, 2013 WL 6328811, at *1 (N.D. Cal. Oct. 30, 2013) (“High-Tech I”) (citation omitted).

26           Preliminary approval of a settlement and notice to the proposed class is appropriate “[i]f [1] the

27   proposed settlements appears to be the product of serious, informed, non-collusive negotiations, [2] has

28   no obvious deficiencies, [3] does not improperly grant preferential treatment to class representatives or

                                                           6
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 15 of 35



 1   segments of the class, and [4] falls within the range of possible approval.” Nitsch, 2017 WL 399221,

 2   at *2 (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)). For the

 3   reasons discussed below, the proposed settlement falls well within the range of reasonableness, and

 4   easily meets the requirements for preliminary approval and those of Fed. R. Civ. Proc. 23(e).

 5         2.      The Settlement Is the Product of Serious, Informed and Non-Collusive Negotiations
 6          “Where a settlement is the product of arm’s-length negotiations conducted by capable and

 7   experienced counsel, the court begins its analysis with a presumption that the settlement is fair and

 8   reasonable.” Stemple v. RingCentral, Inc., No. 18-cv-04909-LB, 2019 WL 3842091, at *5 (N.D. Cal.

 9   Aug. 15, 2019) (internal quotation omitted)); see also, In re Hyundai and Kia, 926 F.3d at 570 (“‘[W]e

10   put a good deal of stock in the product of an arm’s-length, non-collusive, negotiated resolution.’ ”)

11   (quoting Rodriguez v. West Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009)). At this stage, so long as

12   the settlement falls into the range of possible approval, the presumption applies and the settlement

13   should be preliminarily approved. That is the case here.

14          First, the Settlement was reached after informed negotiations supervised by two well-respected

15   mediators experienced in class action cases, Michael Loeb and Mark Rudy. Wallace Decl. ¶ 21. The

16   parties participated in six in-person mediations over the eighteen-month period between May 2018 and

17   August 29, 2019. Id. at ¶¶ 21-23. The first two mediations took place with Mr. Loeb; the latter four

18   mediations took place with Mr. Rudy. Mr. Rudy made a mediator’s proposal regarding the amount of

19   class damages, which was accepted by the parties. Six months later, at the conclusion of the mediation

20   process, Mr. Rudy made a mediator’s proposal regarding reasonable attorneys’ fees and costs. Both

21   sides accepted his proposal two weeks later. Id. All major issues regarding injunctive relief were

22   resolved prior to the mediation of fees and costs. Id. at ¶ 23.

23          Second, the settlement was reached after extensive discovery, depositions and motion practice.

24   Indeed, Counsel have thoroughly investigated the factual and legal issues raised in this action, and

25   diligently litigated the class members’ claims for almost three years. Extensive investigation,

26   discovery and motion practice has allowed the parties to assess the strengths and weaknesses of the

27   claims, defenses, and the benefits of the proposed Settlement. Id. at ¶¶ 15-20. The parties conducted

28   more than 40 depositions, and Plaintiffs reviewed and analyzed millions of pages of documents.

                                                         7
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 16 of 35



 1   Plaintiffs also conducted outreach to the Classes; conducted numerous interviews of Class Members to

 2   investigate the access barriers, policies and practices at issue; and submitted 32 Class Member

 3   declarations to support the motion for class certification. Id. at ¶ 16. The motion for class certification

 4   was heavily contested, and the parties also filed cross motions for summary judgment. Indeed, at the

 5   time of settlement the parties had completed fact and expert discovery, and were in the process of

 6   preparing for trial. These and other proceedings in the case produced a thorough pre-settlement vetting

 7   of the factual and legal bases for Plaintiffs’ claims and the key defenses thereto.

 8          Third, Class Counsel have extensive experience litigating and settling systemic disability

 9   access and other complex class actions. Id. at ¶¶ 4-10. Accordingly, the fact that qualified and well-

10   informed counsel endorse the proposed settlement as being fair, reasonable, and adequate weighs in

11   favor of approval. See, e.g., Koller v. Med Foods, Inc., No. 3:14-CV-2400-RS, 2018 WL 9619436, at

12   *3 (N.D. Cal. Aug. 29, 2018); Brown v. Hain Celestial Grp., Inc., No. 3:11-cv-03082-LB, 2016 WL

13   631880, at *5 (N.D. Cal. Feb. 17, 2016).

14          3.      The Settlement Has No Obvious Deficiencies and Does Not Grant Preferential
                    Treatment to the Class Representatives or Other Class Members
15

16          The proposed Settlement has no obvious deficiencies, but rather provides for comprehensive

17   injunctive relief regarding all of the claims at issue in this litigation. Once the Settlement is fully

18   implemented, Levi’s Stadium, its Main Parking Lot, and the adjacent pedestrian right of way will

19   provide full and equal access to Class Members. Settlement at § III; Exhibits A-J.

20          Moreover, the Settlement provides a non-reversionary distribution of $24 million in damages to

21   eligible class members, without granting preferential treatment to any particular class members.

22   Settlement at § VII.A. All of the class members who make claims that confirm, as required under

23   applicable law, that they have mobility disabilities and encountered one or more barriers at Levi’s

24   Stadium or its related facilities that caused them “difficulty, discomfort or embarrassment” will be able

25   to recover a minimum of $4,000 or a maximum of $80,000 depending on the number of visits in which

26   they encountered such barriers. This objective allocation plan does not grant preferential treatment to

27   any member of the Damages Class.

28

                                                           8
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 17 of 35



 1          The Settlement only releases the claims that were alleged, or that could have been alleged,

 2   based on the factual allegations of the Fourth Amended Complaint. In exchange for the equitable

 3   relief provided for by the Agreement, Class Members and Plaintiffs release “any and all claims that are

 4   the subject of, included within, and/or arise from this lawsuit, including without limitation, all claims,

 5   liabilities, obligations, demands, actions, and claims under Title II and Title III of the ADA, California

 6   Civil Code § 51, et seq., and their accompanying regulations that were brought or could have been

 7   brought based on the facts alleged in the Complaint against the Released Parties for injunctive or

 8   declaratory relief only relating to Conditions that allegedly deny access to the facilities specified in

 9   Exhibit A and access to Defendants’ ticketing services for wheelchair accessible and companion

10   seating.” Settlement at § XIII.A.1. This release only applies for the duration of the agreement, i.e.

11   three and a half years after it becomes effective. Id.; § XVI. The scope of the release for the Damages

12   Class is essentially the same, except that it only releases claims for statutory damages that were

13   brought or could have been brought based on the facts alleged in the Complaint for the period of time

14   up to the date on which the Court grants Preliminary Approval of the Settlement Agreement.

15   Settlement at § XIII.A.2. These narrow releases fully accord with Ninth Circuit precedent. Hesse v.

16   Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010).

17          The Settlement Agreement does not grant preferential treatment to the Class Representatives,

18   who are subject to the same damages allocation plan as the absent Class Members. Subject to Court

19   approval, the Named Plaintiffs would also receive service awards not to exceed $7,500 each, which

20   Plaintiffs submit are fair and reasonable payments to recognize and compensate the Named Plaintiffs

21   for the efforts and risks they took in stepping forward to assert claims, their participation in discovery

22   and depositions, and the work done on behalf of the Plaintiff Classes to prosecute the claims. See

23   discussion infra at § III.B.5.

24          Members of the Injunctive Relief and Companion Classes, as well as Damages Class Members

25   who do not opt out, will be given the opportunity to object to the settlement and to appear at the Final

26   Approval/Fairness Hearing in order to have their objections heard by the Court. Damages Class

27   Members will have the opportunity to opt-out of the proposed Settlement should they so desire.

28   Settlement, at § VI. The Claims Process set forth in the Settlement Agreement also provides Damages

                                                          9
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 18 of 35



 1   Class Members the opportunity, should they disagree with Defendants’ records regarding the number

 2   of events that they attended at the Stadium, to provide documentation and/or an explanation to show a

 3   different number of visits. Id. at § VII.G; H. If there is a dispute, the Settlement Administrator will

 4   consult with the Parties to determine whether an adjustment is warranted. These procedural safeguards

 5   further support preliminary approval.

 6           4.      The Settlement Will Result in Substantial Benefits to the Classes and Falls Within
                     the Range of Possible Approval
 7

 8                   a.       Injunctive Relief
 9           The injunctive relief guaranteed by the Settlement constitutes an excellent result for the

10   Plaintiff Classes. The Settlement provides comprehensive injunctive relief regarding all of the claims

11   in the Fourth Amended Complaint, including Defendants’ failure to provide physical access and

12   Defendants’ failure to make reasonable modifications in policy and practice to ensure equal access to

13   the Stadium’s facilities and services. The Settlement requires Defendants to remediate nearly all of the

14   access barriers identified by Plaintiffs’ experts, as well as requiring Defendants to remove many other

15   access barriers that were not identified in Plaintiffs’ Complaint. As this Court will recall, Plaintiffs’

16   Exhibit A identified 2,699 access barriers in the Stadium and its related facilities, including its parking

17   lots and the pedestrian rights of way leading from those lots to the Stadium. The Settlement will

18   remediate all but 25 of the alleged barriers (i.e., all but 1% of the barriers identified in the Complaint).1

19   Wallace Decl. ¶ 59. The Settlement will also remediate numerous other barriers in the Stadium’s stairs

20

21
     1
22     These alleged barriers include: 18 alleged barriers regarding the lack of clear space on counters in the Stadium
     concessions; 4 alleged barriers regarding the location of the accessible toilet compartment door openings and
23   whether they were located too far from the side wall or partition; an alleged barrier regarding the lack of
     wheelchair maneuvering space at urinals; and 2 alleged barriers regarding the existence of dirt sections of the
24   pedestrian right of way serving the remote parking lots. Plaintiffs compromised regarding the clear space on the
     counters because of a recent U.S. Access Board interpretive guidance in which the Board stated that this type of
25   condition did not violate the 2010 ADAS. Similarly, the parties’ experts had a good-faith disagreement
     regarding the correct interpretation of the requirement regarding the location of accessible toilet compartment
26   door openings and the side walls or partitions. The lack of clear space for wheelchair users at urinals was not
     remediated because the Stadium’s restrooms have designated accessible wheelchair stalls and the Settlement
27   provides comprehensive remediation regarding same. Settlement at § III.A.1.i.; Exh. A at Items 823 through
     1502.1. Finally, it was not necessary to remediate the two dirt sections in the pedestrian right of way because
28   the Settlement provides compliant accessible parking in the Main Lot immediately adjacent to the Stadium, and
     compliant paths of travel from the Main Lot to the Stadium’s entrances. See Settlement, Exhibit J.
                                                            10
                          PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 19 of 35



 1   and breastfeeding stations that were not included in the Complaint.

 2          The detailed remedial access work that is specified in the Settlement Agreement and Exhibits

 3   A-L will bring the Stadium and its surrounding pedestrian rights of way into full compliance with the

 4   2010 ADAS and the 2019 CBC. Moreover, the Settlement provides extensive injunctive relief

 5   regarding all of the other problems with ticketing, transportation and other services that were described

 6   by the Class Members in their declarations. (ECF 139 [Appendix of Class Member Declarations].).

 7   Specifically, the Settlement mandates the following access work and improvements, all of which must

 8   fully comply with the 2010 ADAS and the 2019 CBC:

 9          Parking, Exterior Path of Travel, and Entrances. The Settlement will provide 282 accessible

10   parking spaces immediately adjacent to the Stadium in the Main Lot. Settlement at § III.A.3.a; Exhibit
11   J. This is a sufficient number of parking spaces to meet the accessible parking requirement for all of
12   the lots that Defendants use to provide parking. Wallace Decl. ¶ 28. An accessible path of travel will
13   connect the accessible parking spaces in the Main Lot to the primary entrances to the Stadium at Gates
14   A and C. The accessible path of travel, clearly marked and eight feet in width (i.e., double the 48 inch
15   width specified in the 2010 ADAS and the 2019 CBC), will connect all of the accessible external
16   features of the Stadium, including any amenities in the Main Lot (such as portable toilets and coat
17   check), the stores and other points of interest in the Plaza, to the accessible Box Office windows, and
18   the Stadium restaurants. Settlement at §§ III.A.1.b; Exhibit B, C, and J. The specifications for this
19   remedial work are set forth in the drawings comprising Exhibit B (for the Plaza area and exterior

20   entrances to the Stadium) and Exhibit J (for the path of travel from the parking lot) to the Settlement

21   Agreement. The accessible path of travel to be established and maintained leading to and between the

22   Bourbon Steak, Bourbon Pub and Tailgate restaurants is described in further detail at Section §§

23   III.A.2 of the Settlement Agreement. As a result of this access work, Class Members will no longer

24   have to struggle with inaccessible parking, inaccessible security gates, inaccessible entrances,

25   inaccessible ticket windows at the Box Office, and many other similar access problems that existed on

26   the exterior of the Stadium. And, the parking adjacent to the Stadium will be priced at the lowest price

27   Defendants charge for parking in the remote parking lots. Id. at § III.A3.b.

28

                                                        11
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 20 of 35



 1          Pedestrian Rights of Way Leading to the Stadium. Some Class Members may continue to

 2   choose to park in the fifteen off-site parking lots that also serve Levi’s Stadium. The pedestrian right

 3   of way connecting those off-site parking lots to the Stadium contain numerous barriers to access,

 4   including curb ramps that lack a flush transition to the street and have excessive running, cross,

 5   counter, and side-flare slopes; sidewalks with excessive running and cross slopes, surface gaps, and

 6   abrupt changes in level; and pedestrian signals that fall outside of reach range for persons using

 7   wheelchairs and scooters. The proposed Settlement requires the City of Santa Clara to make these

 8   portions of the pedestrian right of way fully accessible to persons with mobility disabilities. In total,

 9   the Settlement Agreement requires the remediation of 454 non-compliant conditions, including 236

10   curb ramps barriers present on 97 curb ramps, 203 sidewalk barriers, and 15 barriers related to

11   inaccessible pedestrian signals. Settlement at § III.A.4; Exhibits H, I.

12          Stadium Box Office. To ensure an accessible box office and approach to the box office at the

13   Stadium, Defendants are required to remediate the box office-related barriers identified in Exhibit A to
14   the Settlement Agreement in the manner specified and in § III.A.1.c. and Exhibit C of the Settlement.
15   This includes removing the foot bar at the base of the designated accessible ticket window to allow a
16   forward approach by wheelchair users, raising the existing grade to provide a level accessible area in
17   front of the window, using accessible queuing plans, providing signage for the accessible window and
18   providing all services at the accessible window that are offered to the public. Id., Ex. C notes 8, 11.
19          Interior Circulation Within the Stadium. The Settlement Agreement ensures that Class

20   Members will have an accessible path of travel throughout the Stadium. Defendants are required to

21   remediate the specific conditions in the interior path of travel identified in Exhibit A in the manner

22   specified therein, and no ramps in the path of travel will be permitted to have excessive running slopes.

23   Settlement at §§ III.A.1.e. The location and specifications of the accessible interior path of travel are

24   set forth in Exhibit D.

25          Signage, Access Map and Trained Stadium Staff. The Settlement also requires a detailed

26   signage plan to direct Class Members to the accessible exterior and interior features of the Stadium.

27   Settlement at § III.A.1.e; Exhibit D. Clearly marked accessible paths and overhead signage will guide

28   Class Members from the Main Lot to the entrances to the Stadium, and to the entrances leading to the

                                                         12
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 21 of 35



 1   elevators. Id. This information will also be provided in a comprehensive access map that will be

 2   available both electronically and on paper. Settlement at § III.D. Further, Stadium employees will be

 3   trained on the location of accessible elevators, restrooms, and seating so that Class Members can get

 4   reliable assistance with finding their way to their seats. Id. at § III.F.1. Under the Settlement, Class

 5   Members will no longer have to struggle and engage in trial and error efforts to find the accessible

 6   routes and features within the Stadium.

 7          Accessible seating, companion seating, and restrooms. The Settlement requires Defendants to

 8   make extensive access improvements within the Stadium itself. Significantly, it requires Defendants to

 9   perform access work to the designated accessible seating so that it strictly complies with the

10   requirement of the 2010 ADAS for level seating spaces. Settlement at Exhibit E. As a result of this

11   access work, Class Members who use wheelchairs will no longer roll around in their seating spaces

12   because of the excessive drainage gradient that was erroneously constructed. The number of accessible

13   and companion seats shall comply with the 2010 ADAS standards. Arm rests and cupholders will be

14   provided for companion seats to make them equivalent to standard seating. Settlement at § III.A.1.f.;

15   Ex. E Further, Defendants will be required to remove all of the barriers identified in the Stadium’s

16   restrooms in accordance with the remedial work specified in Exhibit A to the Settlement. Id. at

17   § III.A.1.i.; Ex. A at Items 823 through 1502.1.

18          Social and Dining Spaces and Features, Including Restaurants, Bars, Drink Rails, and Drinking

19   Fountains. Some of the most significant barriers in the Stadium included the general lack of accessible

20   tables in restaurants, accessible lowered sections in bars, and the inaccessibility of other social spaces

21   such as the Stadium drink rails and other counters at which patrons congregate or make purchases from

22   Stadium personnel. As a result of the Settlement, Defendants will provide accessible seating and bar

23   spaces at all locations at which food and drink is served or consumed within the Stadium. Settlement

24   at §§ III.A.1.g; III.A.1.h; § III.A.2; Exhibit E. Further, the Settlement requires that all of the Stadium’s

25   drinking fountains be made accessible. Id. at § III.A.1.j.

26          Shops and Concessions. The Settlement requires that all of the barriers identified in the

27   Stadium’s shops and concessions be remediated in accordance with Exhibit A. Settlement at §§

28   III.A.1.k, m. This access work will provide Class Members and their companions with equal access to

                                                         13
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 22 of 35



 1   the Stadium’s shops and concessions.

 2          Boxes and Suites. The Settlement will make significant access improvements to the Stadium’s

 3   boxes and suites. Defendants will be required to provide accessible tables and other furniture within

 4   the boxes and suites in place of the existing inaccessible furniture. In addition, Defendants will be

 5   required to provide compliant accessible seating in the boxes and suites so that users with mobility

 6   disabilities will be able to access their seats and enjoy an unobstructed sightline to watch Stadium

 7   events. Settlement at § III.A.1.l.

 8          Stairs and Handrail Extensions. The Settlement requires Defendants to provide compliant

 9   handrail extensions throughout the Stadium so that Class Members will be able to safely and easily

10   transition from stairs and ramps to the landings at the top and bottom of same. Settlement at §

11   III.A.1.n. In addition, the Settlement requires important access fixes that go beyond the barriers

12   identified in Exhibit A to the Complaint, and which Plaintiffs would not have been able to obtain at

13   trial. Specifically, the Settlement requires that Defendants remove access barriers in the Stadium’s

14   external stairways, including barriers such as abrupt nosings on the risers of the stairs that constitute a

15   tripping hazard. Settlement at § III.A.1.s. This important access and safety work will be performed on

16   the external stairs at Gate A and Gate C, as well as the internal stairs at Toyota Gate F, the stairs within

17   the Stadium bowl itself, and the stairs within the United Club. Id.

18          First Aid and Breastfeeding Stations. Work required to make the Dignity Health First Aid

19   Room on Level 300 (Main Concourse) accessible are specified in § III.a.1.p. of the Settlement

20   Agreement. The Settlement also requires that all of the inaccessible conditions in the Stadium’s

21   breastfeeding stations be remediated so that women with disabilities will be able to access these

22   important features. Settlement at § III.A.1.p.

23          Restaurants. The Settlement Agreement requires Defendants to ensure that the Stadium

24   restaurants remediate numerous access barriers identified in Exhibit A, including inaccessible

25   entrances, paths of travel, dining areas, tables and restrooms. Settlement at § III.A.2.

26          Auditorium – Section III.A.1.r. of the Settlement Agreement requires that Defendants provide

27   an accessible means for gaining access to the stage and integrated accessible and companion seating.

28          Ticketing. The Settlement Agreement provides important relief regarding ticketing.

                                                         14
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 23 of 35



 1   Defendants will no longer require Class Members to purchase or exchange standard tickets for tickets

 2   for accessible seating at the Stadium Box Office. Instead, Class Members may now simply purchase

 3   or exchange standard tickets for tickets for accessible seating electronically without being required to

 4   go to the Box Office in-person. Settlement at § III.C.

 5          Other Relief. The Settlement requires Defendants to provide accessible shuttles and golf carts,

 6   to maintain the Stadium’s access features in operating condition by performing maintenance on a

 7   specific schedule, and to provide Class Members with a complaint and grievance procedure regarding

 8   access or service problems. Settlement at §§ III.B; III.E; X.

 9          Compliance Period and Deadlines. In all cases, express deadlines are set forth in the

10   Settlement Agreement for the completion of the specified remediation work to be undertaken.
11   Although these deadlines vary depending on the scope of the work and other factors identified during
12   the settlement negotiations, all of the remedial work must be completed within a three-year compliance
13   period. Settlement at § II.D.
14          Monitoring. Under the Settlement Agreement’s reporting and monitoring provisions, Class
15   Counsel will be able to ensure that Defendants complete all of the access work and other remedial
16   measures required by the Settlement. The Settlement Agreement includes periodic reporting
17   requirements for Defendants to provide specific information regarding their progress and the status of
18   scheduled access work. Settlement at § X.B. Class Counsel are entitled to review designs, drawings,
19   plans and specifications for the access work and to conduct semi-annual inspections to monitor

20   compliance. Settlement at §§ X.B.; XI. The Settlement Agreement provides for reasonable attorneys’

21   fees for Class Counsel and for reasonable expert costs on an annual basis in connection with these

22   monitoring and enforcement activities. Settlement at § 14.B.

23          Continuing Jurisdiction. This Court will also retain jurisdiction in the event that the parties are

24   unable to resolve any disputes regarding implementation. Settlement at § XV.

25          In summary, the Settlement Agreement constitutes an excellent result for the Plaintiff Classes.

26   It provides Class Members with comprehensive injunctive relief, including a detailed remedial plan to

27   remove over 2,674 access barriers which will guarantee that the Stadium and its related facilities

28   provide full and equal access as required by the ADA and the Unruh Act. Wallace Decl. ¶¶ 25-35. It

                                                        15
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
             Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 24 of 35



 1   is doubtful that this Court could have ordered greater injunctive relief if Plaintiffs prevailed at trial.

 2                      b.       Damages
 3               A proposed settlement is not to be measured against “a hypothetical or speculative measure of

 4   what might have been achieved.” Officers for Justice v. Civil Serv. Comm’n of City and Cty. of S.F.,

 5   688 F.2d 615, 625 (9th Cir. 1982); Nat’l Rural Telecomm’s Coop v. Directv, Inc., 221 F.R.D. 523, 527

 6   (C.D. Cal. 2004) (“[I]t is well-settled law that a proposed settlement may be acceptable even though it

 7   amounts to only a fraction of the potential recovery that might be available to the class members at

 8   trial.”).

 9               The Class damages fund represents an outstanding result for the Class. As an initial matter, the

10   $24 million damages fund in this case is the largest ever obtained in a physical access case under Title

11   III of the ADA with Unruh Act damages claims. Wallace Decl. ¶ 61, and comparable settlement chart

12   attached thereto as Exhibit 3. As discussed, the non-reversionary fund will guarantee a substantial

13   recovery to the Damages Class Members who make claims, with a minimum recovery of $4,000 and a

14   maximum recovery of $80,000 per person depending on the number of visits during which the Class

15   Member encountered an access barrier that caused them “difficulty, discomfort or embarrassment.”

16   Settlement at §§ VII.A; VII.D; VIII.A.1.

17               The $24 million recovery compares favorably with Plaintiffs’ estimates of total exposure. As

18   one point of comparison, the $24 million settlement amount represents 34.3% of the approximate $70

19   million outside exposure analysis calculated by Plaintiffs’ damages expert. Plaintiffs’ aggregate

20   damages model was based on the assumption that a Class Member was in attendance at a particular

21   event if 100% of the seats sold to that Class Member were used. If a lesser percentage of seats were

22   actually used for a particular event, the damages calculation for that Class Member was based on a

23   corresponding percentage of the statutory amount of $4,000. This assumes the seats were actually sold

24   to and used by Class Members with mobility disabilities, and that they encountered at least one barrier

25   that caused them “difficulty, discomfort or embarrassment” on each occasion that they attend an

26   event.2 Wallace Decl. ¶ 38. Plaintiffs’ damages expert calculated interest on these claims at

27

28
     2
         Under the Unruh Act, a plaintiff may recover the $4,000 minimum per visit to a place of public
                                                         16
                             PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 25 of 35



 1   approximately $9 million, using a 10% interest rate which was likely to be disputed at trial. Id. These

 2   figures are based on Plaintiffs’ assessment of a best-case-scenario. Id. To have obtained such a result

 3   at trial, Plaintiffs would have had to prove that all Damages Class Members visited the Stadium on at

 4   least one occasion and encountered a barrier that caused them “difficulty, discomfort or

 5   embarrassment.” During expert discovery, Defendants strongly disputed that Plaintiffs’ damages

 6   model provided a reliable and accurate means of calculating the number of visits on which Class

 7   Members encountered such barriers. They also strongly disputed that such claims could be resolved

 8   manageably at a class trial. Indeed, the uncertain and risky nature of calculating the number of visits

 9   by disabled class members to a public accommodation which would qualify for a $4,000 damages

10   award was recognized by Judge Alsup in his decision in the Castaneda case, and was a factor in his

11   approval of the damages fund. Castaneda v. Burger King Corp., No. C 08—04262 WHA, 2010 WL

12   2735091, at *3 (N.D. Cal. July 12, 2010).

13          Moreover, the Damages Class’ recovery of 34.3% of Plaintiffs’ maximum estimated class

14   damages compares favorably with recoveries that have been held to be fair, reasonable and adequate in

15   other class actions. See, e.g., In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, 319 (N.D. Cal.

16   2018) (approving recovery of 14.5% of the “projected recovery that Settlement Class Members would

17   be entitled to if they prevailed on their claims” and collecting authorities); Edwards v. Nat’l Milk

18   Producers Fed’n, No. 11-CV-04766-JSW, 2017 WL 3623734, at *7 (N.D. Cal. June 26, 2017)

19   (approving recovery of 30% of maximum damages); In re Optical Disk Drive Products Antitrust Litig.,

20   No. 3:10-md-2143 RS, 2016 WL 7364803, at *5 (N.D. Cal. Dec. 12, 2016) (approving 31% of

21   maximum damages); Winans v. Emeritus Corp., No. 13-cv-03962-HSG, 2016 WL 107574, at *5 (N.D.

22   Cal. Jan. 11, 2016) (approving recovery of 33.2% of maximum damages and collecting authorities).

23                  c.       The Settlement Does Not Permit Any Reversion
24          The Settlement does not permit any reversion of any part of the Class damages fund to

25   Defendants. The entire $24 million class damages fund will be distributed to Class Members who

26   make claims. Settlement at § VIII.

27

28
     accommodation, not per barrier encountered on any visit. Cal. Civ. Code § 55.56(a).
                                                     17
                         PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 26 of 35



 1                   d.       The Litigation Risks Support Preliminary Approval
 2           The potential risks attending further litigation support preliminary approval. Courts have long

 3   recognized the inherent risks and “vagaries of litigation,” and emphasized the comparative benefits of

 4   “immediate recovery by way of the compromise to the mere possibility of relief in the future, after

 5   protracted and expensive litigation.” Nat’l Rural Telecomm’s Coop., 221 F.R.D. at 526. The

 6   “inherent” risks of protracted litigation, trial and appeal are all factors that militate in favor of

 7   settlement in systemic access cases under the ADA. See, e.g., Castaneda, 2010 WL 2735091, at *3;

 8   Californians for Disability Rights, Inc. v. Cal. Dept. of Transp., No. C 06—5125 SBA, 2010 WL

 9   2228531, at *3 (N.D. Cal. June 2, 2010) (“The settlement affords significant and immediate relief that

10   may never have materialized had the trial concluded.”). Proceeding to the series of short trials

11   regarding groups of barriers that this Court has ordered (and the inevitable appeals of those decisions)

12   would have added many years to the resolution of this case. Given the importance of the accessibility

13   of the Stadium to the Class Members lives, the potential for years of delayed recovery is a significant

14   concern. Considered against the risks of continued litigation, and the importance of the accessibility of

15   the Stadium and its related facilities to the Class Members, the totality of relief provided under the

16   proposed Settlement is well within the range of reasonableness. Wallace Decl. ¶ 61.

17           5.      The Proposed Service Awards to the Named Plaintiffs Are Fair and Reasonable
                     and Routinely Approved
18

19           Under the Settlement, service awards of $7,500 will be paid to the three Named Plaintiffs. See

20   Settlement at § XIII.B. These service awards are nominal, and are appropriate in light of the Named

21   Plaintiffs’ specific efforts to assist the litigation. The service awards will be paid separately by

22   Defendants and will not be paid from the Class damages fund. These proposed amounts are specified

23   in the class settlement notice and Class Members will have an opportunity to comment on them.

24           Service awards “are intended to compensate class representatives for work done on behalf of

25   the class, to make up for financial or reputational risk undertaken in bringing the action, and,

26   sometimes, to recognize their willingness to act as a private attorney general.” Rodriguez, 563 F.3d at

27   958-59. The factors courts use in evaluating whether to approve an award include: “‘1) the risk to the

28   class representative in commencing suit, both financial and otherwise; 2) the notoriety and personal

                                                           18
                          PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 27 of 35



 1   difficulties encountered by the class representative; 3) the amount of time and effort spent by the class

 2   representatives; 4) the duration of the litigation[;] and 5) the personal benefit (or lack thereof) enjoyed

 3   by the class representative as a result of the litigation.’” Van Vranken v. Atlantic Richfield Co., 901 F.

 4   Supp. 294, 299 (N.D. Cal. 1995).

 5           The amounts requested here are reasonable and within the range approved by courts in this

 6   District. See, e.g. Gaudin v. Saxon Mortgage Servs., Inc., No. 11-cv-01663-JST, 2015 WL 7454183, at

 7   *10 (N.D. Cal. Nov. 23, 2015) (finding service award of $15,000 to be “fair and reasonable”); Van

 8   Vranken, 901 F. Supp. at 299 (approving $50,000 participation award to plaintiffs); Villalpando v. Exel

 9   Direct Inc., No. 3:12-cv-04137-JCS, 2016 WL 7785852, at *2 (N.D. Cal. Dec. 9, 2016) (approving

10   $15,000 service awards for each of the three named plaintiffs).

11           All of the above factors support the service awards requested here. The relatively small service

12   awards are intended to compensate the Named Plaintiffs for the important role they played for the

13   benefit of the Classes, and the substantial time, effort, and risks they undertook to secure the resulting

14   Settlement. They accepted the responsibility of prosecuting this case for the benefit of all Class

15   Members. Wallace Decl. ¶ 42. They provided information during lengthy interviews, responded to

16   extensive written discovery, provided documents, identified witnesses, assisted Class Counsel in

17   preparing for depositions and in seeking discovery, and prepared for and sat for their own depositions.

18   Id. They also assisted in preparing and evaluating the case for mediation, and in the settlement process

19   itself. Id. As will be discussed in the motion for service awards that Plaintiffs will file during the class

20   notice period, the amount sought is reasonable under the circumstances.

21           6.      Plaintiffs Are Entitled to Reasonable Attorneys’ Fees and Costs
22           As prevailing parties by virtue of obtaining a court-enforceable Settlement, Plaintiffs are entitled to

23   recover their reasonable attorneys’ fees, costs and litigation expenses herein. Farrar v. Hobby, 506 U.S.

24   103, 111 (1992). Plaintiffs’ motion for attorneys’ fees, expenses and costs, also to be filed during the class

25   notice period, will seek compensation under the lodestar-multiplier method. The lodestar method is

26   appropriate for civil rights cases involving fee shifting statutes such as the ADA. See, e.g., In re Hyundai

27   and Kia, 926 F.3d at 570; In re Bluetooth Headset Products Liability Litig., 654 F.3d 935, 941 (9th Cir.

28   2011); Hanlon, 150 F.3d at 1029.

                                                           19
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 28 of 35



 1          Class Counsel will apply to the Court for an award of reasonable attorneys’ fees, costs and

 2   expenses in an amount not to exceed $13,457,152.40. See Settlement at § XIV. Like the Named

 3   Plaintiffs’ service awards, Class Counsel’s attorneys’ fees, expenses, and costs will not be paid from

 4   the $24 million Damages Fund, but will instead be paid separately by the Defendants. When they file

 5   their motion for attorneys’ fees, expenses and costs, Class Counsel will demonstrate that this fee

 6   amount is reasonable based on the lodestar method plus a multiplier of approximately 1.25. Wallace

 7   Decl. ¶ 44. To date, Class Counsel have expended approximately 17,224.5 hours in litigating this case.

 8   Id. Class Counsel have incurred more than $1,300,000 in costs and expenses. Plaintiffs will also

 9   demonstrate that their costs and expenses were reasonably incurred.

10          The Ninth Circuit has held that a cross-check against the common fund method is not required

11   where, as here, the lodestar method applies. In re Hyundai and Kia, 926 F.3d at 571 (“[W]e do not

12   require courts employing the lodestar method to perform a ‘crosscheck’ using the percentage method.

13   This would make ‘little logical sense,’ because ‘the lodestar method yields a fee that is presumptively

14   reasonable.’”) (citations omitted). Indeed, use of the common fund method would be particularly

15   inappropriate in this case because of the extensive injunctive relief provided by the Settlement (the

16   great benefits of which to the Plaintiff Classes cannot be quantified in monetary terms). Id. at 570.

17          In any event, Plaintiffs’ requested fees and costs would also be reasonable under the common

18   fund method given the results achieved in this case and the risks undertaken by Class Counsel.

19   Plaintiffs’ requested fees would equal 32.5% of a hypothetical common fund comprised of the sum of

20   $24 million dollars in damages and $13.46 million in fees and costs. The Ninth Circuit has held that

21   fee awards of 33% or more of a common fund are permissible. In re Hyundai and Kia, 926 F.3d at

22   571; In re Pacific Enters. Sec. Litig., 47 F.3d 373, 379 (9th Cir. 1995); see also, Castaneda, 2010 WL

23   2735091, at *3 (approving fee award of 33% of the damages fund in ADA access case against Burger

24   King because “the monetary damages in this settlement –although quite substantial—are only part of

25   the relief obtained for class members” under the settlement which also required “injunctive relief at the

26   ten restaurants in question to eliminate accessibility barriers”).

27          The attorney’s fee arrangement does not improperly favor Class Counsel at the expense of the

28   Classes. In Bluetooth, the Ninth Circuit identified three indicia of collusive fee arrangements: “(1)

                                                          20
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 29 of 35



 1   when counsel receive a disproportionate distribution of the settlement, or when the class receives no

 2   monetary distribution but class counsel are amply rewarded; (2) when the parties negotiate a ‘clear

 3   sailing’ arrangement providing for the payment of attorneys' fees separate and apart from class funds . .

 4   . ; and (3) when the parties arrange for fees not awarded to revert to defendants rather than be added to

 5   the class fund.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d at 947. Although the Settlement

 6   includes a “clear sailing” provision and allows for the reversion of unawarded attorneys’ fees, the

 7   absence of collusion is clearly demonstrated by the facts of this case. First, the settlement was reached

 8   after the Court granted class certification. Thus, the heightened-level of scrutiny applicable to pre-

 9   certification settlements at issue in Bluetooth does not apply. Id. at 946. Second, the attorneys’ fees

10   requested by Class Counsel are amply justified under both the lodestar and common fund

11   methodologies, as discussed above. Where “the fee award is clearly reasonable as viewed through the

12   appropriate application of either the lodestar or percentage-of-recovery methods, the chance of

13   collusion narrows to a slim possibility.” Laguna v. Coverall N. Am., Inc., 753 F.3d 918, 925 (9th Cir.

14   2014) (vacated after appeal dismissed). Moreover, the parties did not negotiate attorneys’ fees until

15   after all relief issues had been resolved. Finally, the presence of Bluetooth indicia does not foreclose

16   settlement approval. Rather, “it is sufficient that a district court recognizes and balances potentially

17   collusive provisions, such as the reversion to defendants of unclaimed funds, against the other terms of

18   the settlement agreement.” Laguna, 753 F.3d at 925. Here, the proposed Settlement represents an

19   outstanding result for the Plaintiff Classes, including comprehensive injunctive relief and the largest

20   class damages fund ever obtained in a case challenging physical access to a place of public

21   accommodation. Accordingly, the substantial benefits of the Settlement demonstrate that the interests

22   of Class Counsel did not “infect the negotiations.” In re Bluetooth Headset Prods. Liab. Litig., 654

23   F.3d at 947.

24          In their Motion for fees, costs and expenses pursuant to Rule 23(h), Class Counsel will

25   demonstrate that when considered under both the lodestar and percentage of the fund methods, Class

26   Counsel’s fees and costs are reasonable.

27

28

                                                         21
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 30 of 35



 1   C.     The Proposed Notice Satisfies Due Process and Should Be Approved
 2          Under Rule 23(e) and due process requirements, the parties to a class action settlement must

 3   distribute notice that is “reasonably calculated, under all the circumstances, to apprise interested parties

 4   of the pendency of the action and afford them an opportunity to present their objections.” Borchardt v.

 5   City of Tucson, 706 Fed. App’x 372, 373 (9th Cir. 2017). The settlement must provide “the best notice

 6   that is practicable under the circumstances . . . .” Fed. R. Civ. P. 23(c)(2)(B); see also W. Rubenstein,

 7   Newberg on Class Actions (5th ed. 2014) § 8.5. There is no requirement that all class members

 8   receive actual notice; rather, “individual notice must be provided to those class members who are

 9   identifiable through reasonable effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 175-76 (1974).

10          The Parties’ proposed notice plan complies with Rule 23(e) and due process because individual

11   notice will be directed to all Class Members who can be identified through reasonable effort. Once the

12   Settlement Administrator has searched for updated mailing addresses based on information in

13   Defendants’ business records, the Short Form Notice will be sent by mail and/or email to all

14   identifiable Class Members. The Settlement Administrator will also send one or more email reminders

15   prior to the claim deadline to Damages Class Members who have not yet filed a claim. In addition, the

16   Long Form Notice will be posted on the settlement website, on Defendants’ websites, and at

17   conspicuous locations throughout Levi’s Stadium. The Short Form Notice will also be distributed to

18   organizations that serve individuals with mobility disabilities. The notice is therefore reasonably

19   calculated to reach members of all three Classes. See, e.g., Connolly v. Weight Watchers N. Am. Inc.,

20   Case No. 14-cv-01983-TEH, 2014 WL 3611143, at *4 (N.D. Cal. July 21, 2014) (individualized notice

21   by first class mail only was sufficient).

22          In addition, the content of the proposed notice complies with Rule 23(e) and due process

23   requirements. The Long Form Notice, attached as Exhibit K to the Settlement Agreement, informs

24   Class Members of their right to object to the Settlement and that, if they are in the Damages Class, they

25   have a right to either opt out of the Settlement or file a claim for a monetary award. It provides a

26   digestible overview of the Settlement’s injunctive relief. It includes contact information for Class

27   Counsel, the address for a Settlement Website maintained by the Settlement Administrator and

28   containing the Agreement and other important documents, and instructions on how to access the case

                                                         22
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 31 of 35



 1   docket. It states the date of the Fairness Hearing and that the date may change without further notice to

 2   the Class. The Short Form Notice, attached as Exhibit L to the Settlement Agreement, provides the

 3   same important information as the Long Form Notice in a summary form. Both the Long Form Notice

 4   and the Short Form Notice are easy to understand, and “strike a balance between thoroughness and the

 5   need to avoid unduly complicating the content of the notice and confusing class members.” Bautista v.

 6   Harvest Mgmt. Sub LLC, Case No. 12-cv-10004FMO (CWx), 2013 WL 12125768, at *17 (C.D. Cal.

 7   Oct. 16, 2013) (citation omitted). Accordingly, the proposed notice should be approved.

 8   D.     The Plan to Allocate Settlement Funds Should Be Preliminarily Approved
 9          The proposed allocation of the $24,000,000 damages fund is fair, reasonable, and adequate.

10   Each Damages Class Member who submits a timely, valid, and approved claim form will be entitled to

11   receive a minimum award of $4,000 unless the total number of approved claims exceeds 6,000.

12   Settlement at § VIII.A.1. In that event, the Damages Fund will be allocated on a pro rata basis such

13   that the minimum award will be less than $4,000. Id. If fewer than 6,000 approved claims are

14   submitted, each Damages Class Member will receive a minimum award of $4,000, and the remainder

15   of the Damages Fund will be allocated on a pro rata basis to Damages Class Members who made more

16   than one Qualifying Visit to the Stadium, with a maximum award of $80,000. Id. Any residual

17   amounts remaining in the Damages Fund 400 after days the initial distribution will be either allocated

18   to all eligible claims on a pro rata basis as part of a second distribution, or, if less than $100,000 is

19   available for a second distribution, paid to the two cy pres recipients in equal portions. Settlement at

20   § VIII.B. No portion of the Damages Fund will revert to Defendants. Id. Plans of allocation that

21   divide settlement funds pro rata based on the extent of injury, such as the one herein, are routinely

22   approved as “cost effective, simple, and fundamentally fair.” In re High-Tech Employees Antitrust

23   Litig., No. 11-CV-02509-LHK, 2015 WL 5159441, at *8 (N.D. Cal. Sep. 2, 2015); see also Rodriguez,

24   563 F.3d at 957 (affirming approval of settlement in which monetary fund was allocated pro rata).

25   E.     The Proposed Settlement Administrator
26          After receiving competing proposals from two class action settlement administrators, the

27   parties selected KCC to administer the Settlement. Wallace Decl. ¶ 55. KCC is a highly reputable

28   class action settlement administrator that has implemented over 6,500 class action settlements. KCC is

                                                          23
                        PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 32 of 35



 1   familiar with this matter as it successfully distributed the class certification notice approved by the

 2   Court in December 2018. (ECF 278.) KCC estimates the cost of settlement administration to range

 3   between $64,702 and $95,832 depending on the number of claims submitted (3,000 to 7,000). Id. The

 4   projected costs of administration are reasonable given the amount of work necessary to distribute

 5   notice and process claims for thousands of Damages Class Members. The cost of settlement

 6   administration will not be deducted from the Damages Fund. Instead, Defendants will pay for this cost

 7   separately. Settlement at § V.A. Collectively, Class Counsel have used KCC 13 times within the last

 8   two years to distribute class certification notice or administer class settlements. Wallace Decl. ¶ 55.

 9   F.     Cy Pres
10          The cy pres doctrine allows for the “next best distribution” of unclaimed portions of class
11   action settlements. See e.g., Nachshin v. AOL, LLC, 663 F.3d 1034, 1036 (9th Cir. 2011). A cy pres
12   award must be “guided by (1) the objectives of the underlying statute(s) and (2) the interests of the
13   silent class members,” and must not benefit a group “too remote from the plaintiff class.” Dennis v.
14   Kellogg Co., 697 F.3d 858, 865 (9th Cir. 2012). Here, any balance of a $100,000 or less remaining in
15   the Damages Fund 400 days after the date of distribution will be divided evenly between the Silicon
16   Valley Independent Living Center and the Center for Independence of Individuals with Disabilities,
17   San Mateo. Settlement at § VIII.B. Both of these organizations provide programs and services that
18   help persons with mobility disabilities lead independent lives. Wallace Decl. ¶ 41. In this way, their
19   work furthers the primary goals of the ADA and other disability non-discrimination laws, including

20   “equality of opportunity, full participation, independent living, and economic self-sufficiency.” 42

21   U.S.C. § 12101(a)(7). Moreover, these organizations serve persons with mobility disabilities who live

22   in Santa Clara and San Mateo counties. People who receive assistance from these organizations may

23   be Class Members in this case, and are likely to attend events at the Stadium. Accordingly, providing

24   them with the residue of the Damages Fund amounts to the “next best” use of that money.

25   G.     Required Notice to the Class and CAFA Notice.
26          Defendants are responsible for providing notice under the Class Action Fairness Act (CAFA).

27   Settlement at § V.B. Defendants will provide CAFA notice within ten (10) days of the filing of this

28   motion. Id. Moreover, 28 U.S.C. § 1712 is inapplicable to the proposed settlement because it does not

                                                         24
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 33 of 35



 1   provide for the recovery of coupons to Plaintiff Class Members.

 2   H.     Plaintiffs Have Disclosed the Only Side Agreement Produced to Them By Defendants
 3          Plaintiffs have provided the Court with a copy of the only side agreement produced to them by

 4   Defendants, and are aware of no other such agreements. Wallace Decl. ¶ 58; Exh. 4.

 5   I.     The Court Should Approve the Proposed Scheduling Order and Set a Date for the
            Fairness Hearing
 6
            The parties propose the following schedule for distribution of notice to the Class Members and
 7
     the deadlines for claims, opt outs and objections. The parties also request that the Court set a Final
 8
     Approval Hearing:
 9

10    Deadline for Defendants to provide CAFA notice                 10 days after preliminary approval

11    Deadline for Defendants to provide updated contact             14 days after preliminary approval
      information for Plaintiff Class Members to Settlement
12    Administrator
13    Deadline to distribute short form notice to Plaintiff Class    21 days after preliminary approval
      Members, post long form notice at Levi’s Stadium, post
14
      long form notice on websites and social media, and send
15    short form notice to disability organizations

16    Deadline for Plaintiffs to file their motion for reasonable    30 days after distribution of notice
      attorneys’ fees, costs, and expenses and motion for service
17    awards
18    Deadline for Plaintiff Class Members to object or opt out      45 days after distribution of notice
19
      Deadline for Damages Class Members to file claims              90 days after distribution of notice
20
      Deadline for the parties to file their motion for final        14 days prior to Final Approval
21    approval of settlement and response to objections              Hearing

22    Final Approval Hearing                                         TBD
23    Deadline for Settlement Administrator to complete review       90 days after deadline for Damages
      and determine validity of all claims                           Class Members to file claims
24

25                                            IV.     CONCLUSION
26          For the reasons stated herein, Plaintiffs respectfully request that their motion be granted.
27

28

                                                          25
                       PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
         Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 34 of 35



 1   Dated: October 7, 2019                   Respectfully submitted,

 2                                            /s/ Guy B. Wallace
                                              Guy B. Wallace
 3
                                              Attorneys for Plaintiffs and the Plaintiff Classes
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     26
                    PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
           Case 5:16-cv-07013-LHK Document 375 Filed 10/07/19 Page 35 of 35



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing document with the Clerk of the Court

 3   for the United States District Court, Northern District of California, by using the Court’s CM/ECF

 4   system on October 7, 2018.

 5          I certify that all participants in the case are registered CM/ECF users and that service will be

 6   accomplished by the Court’s CM/ECF system.

 7    Dated: October 7, 2019
                                                    /s/ Guy B. Wallace
 8                                                  Guy B. Wallace
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        27
                      PLS.’ MOT. FOR PRELIMINARY APPROVAL - CASE NO. 5:16-CV-07013-LHK (SVK)
